DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims, specification, and drawings filed 07/27/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered.
	Regarding the drawing objections, Applicant argued that the  amendments overcame said objections; the Examiner is in agreement, therefore said drawing objection are withdrawn. The Examiner further acknowledges the other corrections to the drawings.
	Regarding the Title objection, Applicant argued that the amendment overcame said objection; the Examiner is in agreement, therefore said objection is withdrawn. 
	Regarding the claim objections, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objection is withdrawn.
Regarding the 103 prior art obviousness rejection of independent claim 1, Applicant argued that the amendment to include that “the stability assist device is positioned away from the inspection surface in the stored position, and… wherein the actuator includes a linear actuator structured to extend to pivot the stability assist device away from the inspection surface into the stored position” overcame the rejections over primary references Lee and Zanini; to this extent, the Examiner is in agreement, and therefore withdraws the present rejections. However, upon further consideration, the claims are now rejected over previously of record Penza (now the primary reference), and Lee and Zanini are now secondary references relied upon for other limitations in a manner similar to the previous analysis.
	Further regarding the independent claims, Applicant argued that Penza as discussed during the previous interview fails to disclose the aforementioned limitation. The Examiner respectfully disagrees, emphasizing that the limitation appears (admittedly a jumbo disclosure, see related prima facie 112 rejection requiring show of support) to be the opposite of the instant application’s support, and that Applicant’s arguments pertaining to previously of record Penza (now primary reference) are incorrect for the claim language. More specifically, this argument is merely an assertion and lacks the necessary supporting evidence. MPEP 2145(I) states:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

In the present case, Penza teaches wherein the actuator (fig. 28, pneumatic actuator 234) is structured to selectively move the stability assist device (fig. 28, structure 232 with idler wheels 228/230) between a first position (position where actuator 234 is in the extended position causing pivoting where idler wheels 228/230 are then closer to robot body and further from curved inspection surface) and a second position (position where actuator 234 would be in retracted position causing pivoting and deployment of idler wheels 228/230 into contact with curved pipeline surface), wherein the first position (position where actuator 234 is in the extended position) comprises a stored position (non-contact position of idler wheels with curved inspection pipeline surface), wherein the stability assist device (fig. 28, structure 232 with idler wheels 228/230) is positioned away (centrally retracted) from the inspection surface (pipeline surface) in the stored position (non-contact position of idler wheels with curved inspection pipeline surface), and wherein the second position (position where actuator 234 would be in retracted position) comprises a deployed position (position where idler wheels 228/230 would be in contact with curved inspection pipeline), wherein the actuator (fig. 28, pneumatic actuator 234) includes a linear actuator (fig. 28, pneumatic actuator 234) (structured to extend to pivot (via pivot of L-like structure of 232) the stability assist device (fig. 28, structure 232 with idler wheels 228/230) away from the inspection surface (pipeline surface) into the stored position (non-contact position of idler wheels with curved inspection pipeline surface). See present rejections for further details. 
The Examiner additionally notes that newly cited  NPL “What’s the Difference between Pneumatic, Hydraulic, and Electrical Actuators?” has been utilized as a secondary reference to address the new claim limitation pertaining to a (Examiner asserted conventional) gas spring. See present rejection of claim 776 for details.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 07/27/2022 (x2) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (emphasis added in italics) 
 “wherein the actuator includes a linear actuator structured to extend to pivot the stability assist device away from the inspection surface into the stored position” (at least independent claims 536 and 551, and substantially similar for at least independent claim 543, and further more egregious in combination with the limitations of claims 549 and 777) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

MPEP 2163(II)(A):
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a “simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.”)

Claim(s) 536-549, 551-554, 556-559, and 776-777 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 Related thereto, Claim(s)  549 and 777 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Regarding the independent claim(s), Applicant has not pointed out where the new/amended claim(s) is/are supported, nor does there appear to be a written description of the claim limitation(s) (language of claim 536, similar for other independent claims; emphasis added in italics) “wherein the actuator includes a linear actuator structured to extend to pivot the stability assist device away from the inspection surface into the stored position”.  The Examiner emphasizes this appears to be new matter that is opposite the (jumbo) disclosure. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007), and MPEP § 2163.04, 714.02 & 2163.06. For further consideration, Applicant’s response should specifically point out the support for the new/amended claim limitation(s) with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. See MPEP 706.03(o), 2163.06, and 714.02. The Examiner further notes that while prior art was applicable to most claims pertaining to this limitation (i.e., an ordinary would be so capable of extending an actuator to pivot an object away from the surface), further combinations of other limitations such as in  dependent claims 777 and 549 appear (see above) to further have a scope of enablement rejection as it not immediately apparent (i.e., not within ordinary experimentation) how the mechanical structuring for such combinations (emphasizing the combination of the limitations of claims 549 & 777 with the preceding limitation pertaining to extension while pivoting away; as opposed to the opposite being supported) would be accomplished (prior art analysis not applied to these claims). See also related drawing objections.
Dependent claim(s) of rejected claims is/are likewise rejected.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 536-541, 551, and 556-559 is/are rejected under 35 U.S.C. 103 as obvious over previously of record Penza et al (US 20170108156 A1; hereafter “Penza”) in view of previously cited Zanini et al (US 20190017656 A1; hereafter “Zanini”).

Regarding independent claim 536,
 Penza teaches a measurement robot (fig. 28) (Title “SYSTEM AND METHOD FOR PIPE INSERTION IN A PIPELINE”; Abstract; [0006] “A robotic device is then inserted into the isolated section and measurements taken”), comprising:
a robot body (body of subsystem 210);
a drive module (drive wheels 216/218 and/or optionally 220/222) ([0058]) comprising at least two wheels (wheel portion of drive wheels 216/218 and/or 220/222) that engage the inspection surface (pipeline surface; Examiner notes this to be a curved inner surface), wherein the drive module (drive wheels 216/218 and/or optionally 220/222) is coupled to the robot (fig. 28) body (body of subsystem 210);
a stability assist device (fig. 28, structure 232 with idler wheels 228/230) coupled to at least one of the robot (fig. 28) body (body of subsystem 210) or the drive module (drive wheels 216/218 and/or optionally 220/222);
an actuator (fig. 28, pneumatic actuator 234) coupled to the stability assist device (fig. 28, structure 232 with idler wheels 228/230) at a first end (end connected to structure 232), and coupled to one of the drive module (drive wheels 216/218 and/or optionally 220/222) or the robot (fig. 28) body (body of subsystem 210) at a second end (other end away from structure 232), wherein the actuator (fig. 28, pneumatic actuator 234) is structured to selectively move the stability assist device (fig. 28, structure 232 with idler wheels 228/230) between a first position (position where actuator 234 is in the extended position causing pivoting where idler wheels 228/230 are then closer to robot body and further from curved inspection surface) and a second position (position where actuator 234 would be in retracted position causing pivoting and deployment of idler wheels 228/230 into contact with curved pipeline surface), wherein the first position (position where actuator 234 is in the extended position) comprises a stored position (non-contact position of idler wheels with curved inspection pipeline surface), wherein the stability assist device (fig. 28, structure 232 with idler wheels 228/230) is positioned away (centrally retracted) from the inspection surface (pipeline surface) in the stored position (non-contact position of idler wheels with curved inspection pipeline surface), and wherein the second position (position where actuator 234 would be in retracted position) comprises a deployed position (position where idler wheels 228/230 would be in contact with curved inspection pipeline), wherein the actuator (fig. 28, pneumatic actuator 234) includes a linear actuator (fig. 28, pneumatic actuator 234) (structured to extend to pivot (via pivot of L-like structure of 232) the stability assist device (fig. 28, structure 232 with idler wheels 228/230) away from the inspection surface (pipeline surface) into the stored position (non-contact position of idler wheels with curved inspection pipeline surface).
While Penza teaches a measurement robot, Penza does not explicitly teach an inspection robot comprising at least two sensors positioned to interrogate an inspection surface, wherein the at least two sensors are communicatively coupled to the robot.
Zanini teaches an inspection robot (fig. 1, robotic vehicle 100), comprising: 
 a robot (fig. 1, robotic vehicle 100) body (body comprising first chassis section 112); 
 at least two sensors (not shown in fig. 1; on-board sensor probes) positioned to interrogate an inspection surface (fig. 1, surface 111) ([0036] “for inspection of one or more regions of the surface 111 using one or more on-board sensor probes (not shown)”; [0089] additional sensor details), 
 wherein the at least two sensors (not shown in fig. 1; on-board sensor probes) are communicatively coupled to the robot (fig. 1, robotic vehicle 100) body (body comprising first chassis section 112); 
 a drive module (drive module comprising drive wheel 116 which further comprising yokes 117 & 118, see perspectives in fig. 2) comprising at least two wheels (fig. 2, yokes 117 & 118) that engage the inspection surface (fig. 1, surface 111) ([0051] “configuration of the drive wheel 116, which comprises two independently drivable yokes namely, a left yoke 117 and a right yoke 118”), 
 wherein the drive module (drive module comprising drive wheel 116) is coupled to the robot (fig. 1, robotic vehicle 100) body (body comprising first chassis section 112); 
 a stability assist device (fig. 1, apparatus 130) coupled to at least one of the robot (fig. 1, robotic vehicle 100) body (body comprising first chassis section 112) or the drive module (drive module comprising drive wheel 116) (Abstract “provides stability and maneuverability to the vehicle while traversing surfaces regardless of surface curvature and vehicle orientation”); 
 an actuator (not fully shown in fig. 1; actuator connected to swivel 120) coupled to the stability assist device (fig. 1, apparatus 130) at a first end (end near apparatus 130), and coupled to one of the drive module (drive module comprising drive wheel 116) or the robot (fig. 1, robotic vehicle 100) body (body comprising first chassis section 112) at a second end (end near section 112) ([0074] actuators in addition to spring at the top end of joint 120), 
 wherein the actuator (not fully shown in fig. 1; actuator connected to swivel 120) is structured to selectively move the stability assist device (fig. 1, apparatus 130) between a first position (relaxed position of actuator) and a second position (activated actuator positioning for forcing the second chassis section down against the surface traversed), 
 wherein the first position (relaxed/unutilized positioning of actuator) comprises a stored position (e.g., when robotic vehicle is stored and/or when not utilizing the actuator in favor of passiveness), and
 wherein the second position (activated actuator positioning) comprises a deployed position ([0075] “utilized to force the second chassis section 114 down against the surface being traversed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zanini’s on-board sensor probes for inspection with Penza’s robot thereby providing the expected advantages of inspection of Penza’s pipeline and thus providing additional measurements of the inspection surface useful for determining the state of Penza’s pipeline.

Regarding independent claim 551,
 Penza teaches a system (fig. 28), comprising:
a measuring robot (robot of fig. 28) comprising:
a wheel that engages an inspection surface (pipeline surface);
a stability assist device (fig. 28, structure 232 with idler wheels 228/230) motively coupled to the inspection robot (fig. 28); and
an actuator (fig. 28, pneumatic actuator 234) moveably coupled to the stability assist device (fig. 28, structure 232 with idler wheels 228/230) and the inspection robot (fig. 28), wherein the actuator (fig. 28, pneumatic actuator 234) is structured to selectively move the stability assist device (fig. 28, structure 232 with idler wheels 228/230),
wherein the first position (position where actuator 234 is in the extended position) comprises a stored position (non-contact position of idler wheels with curved inspection pipeline surface), wherein the stability assist device (fig. 28, structure 232 with idler wheels 228/230) is positioned away from the inspection surface (pipeline surface) in the stored position (non-contact position of idler wheels with curved inspection pipeline surface), and wherein the actuator (fig. 28, pneumatic actuator 234) includes a linear actuator (fig. 28, pneumatic actuator 234) structured to extend to pivot the stability assist device (fig. 28, structure 232 with idler wheels 228/230) away from the inspection surface (pipeline surface) into the stored position (non-contact position of idler wheels with curved inspection pipeline surface).
Penza does not explicitly teach: wherein the measurement robot is an inspection robot; and wherein the wheel are magnetic.
Zanini teaches a system (fig. 1), comprising: 
 an inspection robot (fig. 1, robotic vehicle 100) comprising: 
 a magnetic wheel (fig. 1, magnetic drive wheel 116; wheel 138 utilized for stability likewise noted as magnetic, see [0037]) that engages an inspection surface (fig. 1, surface 111); 
 a plurality of sensors (not shown in fig. 1; on-board sensor probes) positioned to interrogate the inspection surface (fig. 1, surface 111) ([0036] “for inspection of one or more regions of the surface 111 using one or more on-board sensor probes (not shown)”; [0089] additional sensor details); 
 a stability assist device (fig. 1, apparatus 130) motively coupled to the inspection robot (fig. 1, robotic vehicle 100) (Abstract “provides stability and maneuverability to the vehicle while traversing surfaces regardless of surface curvature and vehicle orientation”); 
 an actuator (not fully shown in fig. 1; actuator connected to swivel 120) moveably coupled to the stability assist device (fig. 1, apparatus 130) and the inspection robot (fig. 1, robotic vehicle 100) ([0074] actuators in addition to spring at the top end of joint 120), 
 wherein the actuator (not fully shown in fig. 1; actuator connected to swivel 120) is structured to selectively move the stability assist device (fig. 1, apparatus 130) between a first position (relaxed position of actuator) and a second deployed position ([0075] “utilized to force the second chassis section 114 down against the surface being traversed”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zanini’s on-board sensor probes for inspection with Penza’s robot system thereby providing the expected advantages of inspection of Penza’s pipeline and thus providing additional measurements of the inspection surface useful for determining the state of Penza’s pipeline. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zanini’s magnetic wheel property with Penza’s wheels thereby providing better adherence for navigation despite gravitational effects and with less slippage including for vertical sections of pipelines.

Regarding claim 537, which depends on claim 536,
 Penza as modified (see analysis of independent claim) suggests wherein, in the deployed position (position where idler wheels 228/230 would be in contact with curved inspection pipeline), the stability assist device (fig. 28, structure 232 with idler wheels 228/230) urges the inspection (as previously modified to be inspection) robot (fig. 28) to an engaged position with the inspection surface (pipeline surface) ([0058]-[0059]).

Regarding claim 538 and claim 556, where claim 538 depends on claim 536 and where claim 556 depends on claim 551,
 Penza broadly yet reasonably teaches (narrower interpretation(s) and analysis further follows) wherein the stability assist device (fig. 28, structure 232 with idler wheels 228/230) comprises an upper stability body (“upper” portion of structure 232) rotationally coupled and connected to a lower stability body (“lower” portion of structures 232).
Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case, only ordinary skill in the art is required to separate into two portions of a pivotal actuated structure, further emphasizing that portions of said pivot structure are structurally functional to different tasks, including that a portion is connected to the robot and structurally and functionally for enabling the pivoting thereat, whereas another portion is mobile and has the function of carrying the idler wheels and enabling rotation thereof, and constructing Penza’s stability assist device into upper and lower parts has the expected advantage of enabling modular construction, repairs/replacement, and/or for specializing materials thereof.

Regarding claim 539 and claim 557 and further regarding claims 538 & 556 (narrower interpretation), where claim 539 depends on claim 538 and where claim 538 depends on claim 536 and where claim 557 depends on claim 556 and where claim 556 depends on claim 551,
 Penza does not teach wherein the stability assist device further comprises a stability spring positioned to oppose rotation of the upper stability body toward the lower stability body.
Zanini teaches (claim 538 limitation) wherein the stability assist device (fig. 1, apparatus 130) comprises an upper stability body (upper portion of apparatus 130 at/near swivel joint 120) rotationally coupled and connected (multiple rotational degrees of freedom) (details of Hinge Joint in [0045]-[0047]) to a lower stability body (lower portion of apparatus 130 near follower wheel 138), and (claim 539 limitation) wherein the stability assist device (fig. 1, apparatus 130) further comprises a stability spring [0074] actuators in addition to spring at the top end of joint 120) positioned to oppose rotation of the upper stability body (upper portion of apparatus 130 at/near swivel joint 120) toward the lower stability body (lower portion of apparatus 130 near wheel 138).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zanini’s upper/lower body distinction & spring with Penza’s stability assist device thereby providing the expected complimentary advantage of passive spring assist positioning which provides smoother tolerance to discrepancies in the inspection surface, while having distinctive upper/lower structures for the retainment of the spring and the deployability of the idler wheel structure.

Regarding claim 540, which depends on claim 536,
 Penza teaches wherein the stability assist device (fig. 28, structure 232 with idler wheels 228/230) comprises a stability wheel (either of idler wheels 228/230) positioned to engage the inspection surface (pipeline surface) when the stability assist device (fig. 28, structure 232 with idler wheels 228/230) is in the second position (position where actuator 234 would be in retracted position).

Regarding claim 541, which depends on claim 540,
 Penza does not teach wherein the stability wheel is magnetic.
Zanini teaches wherein the stability wheel (fig. 1, wheel 138) is magnetic ([0037] “magnetic”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zanini’s magnetic wheel property with Penza’s wheels thereby providing better adherence for navigation despite gravitational effects and with less slippage.


Regarding claim 558, which depends on claim 551,
 Penza as modified (see analysis of independent claim) suggests wherein the stability assist device (fig. 28, structure 232 with idler wheels 228/230) comprises an angle limiter (mechanical connection components are limited in angle movement for the freedom of movement) configured to limit rotation of the inspection (as previously modified to be inspection) robot (fig. 28) relative to the stability assist device (fig. 28, structure 232 with idler wheels 228/230).

Regarding claim 559, which depends on claim 558,
 Penza as modified (see analysis of independent claim) suggests wherein moving the actuator (fig. 28, pneumatic actuator 234) to the second position (position where actuator 234 would be in retracted position) rotates the stability assist device (fig. 28, structure 232 with idler wheels 228/230) relative to the inspection (as previously modified to be inspection) robot (fig. 28).



Claim(s) 542-548 and 554 is/are rejected under 35 U.S.C. 103 as obvious over previously of record Penza in view of previously cited Zanini and in further view of previously cited Lee et al (Combot: Compliant Climbing Robotic Platform with Transitioning Capability and Payload Capacity; hereafter “Lee”).

Regarding claim 542, which depends on claim 536,
 Penza does not teach wherein the stability assist device comprises a dragbar.
Lee teaches a robot (fig. 1, Combot) with a drag bar (fig. 1, tail G).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s tail with Penza’s apparatus thereby providing additional stability (Lee page 2739 first paragraph “The active tail also helps to maintain stability by mechanically supporting the robot”; see also other figures of Lee showing how the tail improves the stability and maneuverability of the magnetic climbing robot).

Regarding independent claim 543,
 Penza teaches a method of operating a measurement robot (fig. 28) on an inspection surface (pipeline surface), the method comprising:
using an actuator (fig. 28, pneumatic actuator 234), pivoting a stability assist device (fig. 28, structure 232 with idler wheels 228/230) away from the inspection surface (pipeline surface) into a first position (position where actuator 234 is in the extended position), wherein the first position (position where actuator 234 is in the extended position) comprises a stored position (non-contact position of idler wheels with curved inspection pipeline surface), and wherein the actuator (fig. 28, pneumatic actuator 234) includes a linear actuator (fig. 28, pneumatic actuator 234) structured to extend to pivot the stability assist device (fig. 28, structure 232 with idler wheels 228/230) away from the inspection surface (pipeline surface) into the stored position (non-contact position of idler wheels with curved inspection pipeline surface);
inspecting the inspection surface (pipeline surface) with the inspection robot (fig. 28) having a stability assist device (fig. 28, structure 232 with idler wheels 228/230) in a first position (position where actuator 234 is in the extended position);
determining a stability request value (reasonably broad interpretation inclusive of user/control system request for change in actuator 234 position; additional analysis of narrower interpretation also provided); and
moving the stability assist device (fig. 28, structure 232 with idler wheels 228/230) to a second position (position where actuator 234 would be in retracted position) in response to the stability request value (user/control system request for change in actuator 234 position).
Penza does not explicitly teach items: 1) wherein the measurement robot is an inspection robot; and 2) wherein the inspection surface is vertical.
Regarding item 1) and pertinent to item 2), Zanini teaches an inspection robot (fig. 1, robotic vehicle 100), comprising: 
 a robot (fig. 1, robotic vehicle 100) body (body comprising first chassis section 112); 
 at least two sensors (not shown in fig. 1; on-board sensor probes) positioned to interrogate an inspection surface (fig. 1, surface 111) ([0036] “for inspection of one or more regions of the surface 111 using one or more on-board sensor probes (not shown)”; [0089] additional sensor details), 
 wherein the at least two sensors (not shown in fig. 1; on-board sensor probes) are communicatively coupled to the robot (fig. 1, robotic vehicle 100) body (body comprising first chassis section 112), and wherein the wheels (wheels 136 & 138) are magnetic ([0037] “magnetic”) (for additional details of Zanini see previously provided analysis and citations).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zanini’s on-board sensor probes for inspection with Penza’s robot thereby providing the expected advantages of inspection of Penza’s pipeline and thus providing additional measurements of the inspection surface useful for determining the state of Penza’s pipeline. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zanini’s magnetic wheel property with Penza’s wheels thereby providing better adherence for navigation despite gravitational effects and with less slippage including for vertical sections of pipelines.
Regarding item 2) and further addressing the narrower interpretation of the stability request value as regards the vertical inspection surface, Lee teaches a method of operating a robot (climbing robot “Combot”) on a vertical inspection surface (Abstract “vertical climbing”) (Examiner notes as suggestive of being applicable to inspection, noting Introduction, especially first paragraph thereof “climbing robots have been widely researched for applications including the inspection of oil tanks [1, 2], the inspection of nuclear power plants”), the Examiner further noting that Lee further describes payload/climbing issues with such inspection robots, for which Lee’s Combot design addresses), the method comprising: 
 navigating the vertical inspection surface (vertical surface capable of being inspected) with the robot (Combot) having a stability assist device (fig. 1, tail G with Tail Joint J5; not labeled in other figures) in a first position (see fig. 9, noted by Examiner as exemplarily of changing positions of stability assist device for stability; denoting in this example as a first position the tail being in a position of raised non-contact); 
 determining a stability request value (section IIC Active Tail “The active tail also helps to maintain stability
 by mechanically supporting the robot against the direction of
 gravity during external transitions”; see Table I inclusive of angle, torque, joint, & tail values as well as section II Analysis and calculations); and
 moving the stability assist device (tail) to a second position in response to the stability request value (see fig. 9, noted by Examiner as exemplarily of changing positions of stability assist device for stability; denoting is this example as a second position the tail being a lowered contact position).  
Therefore it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s fine tuning of stability assist positioning with Penza’s actuated stability assist thereby providing additional positioning and reactions to changes in the pipeline (e.g., curvatures, changing inclination, and/or changing diameters) and thus providing better reactive stability, including for vertical inspection. 

Regarding claim 544, which depends on claim 543,
 Penza as modified (see analysis of independent claim) suggests wherein moving the stability assist device (fig. 28, structure 232 with idler wheels 228/230) to the second position (position where actuator 234 would be in retracted position) comprises urging the robot (fig. 28) toward the vertical (as previously modified to include vertical) inspection surface (pipeline surface).

Regarding claim 545, which depends on claim 543,
 Penza does not teach wherein determining the stability request value further comprises determining a movement dampening request, the method further comprising controllably articulating the stability assist device between the first position and the second position in response to the movement dampening request. 
Lee teaches wherein determining the stability request value further comprises determining a movement dampening request (Examiner notes that motion in specific directions is dampened due to the exerted torques which changes direction, such as change from horizontal to climbing down), the method further comprising
 controllably articulating the stability assist device (tail) between the first position and the second position in response to the movement dampening request (tail articulates at joint, see fig. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s tail and associated dampening movement with Penza’s apparatus and associated method thereby providing additional stability (Lee page 2739 first paragraph “The active tail also helps to maintain stability by mechanically supporting the robot”; see also other figures of Lee showing how the tail improves the stability and maneuverability of the magnetic climbing robot). The Examiner additionally notes in the alternative and/or additionally that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Penza’s dampening movement with Penza’s idler wheel structure thereby providing additional torque thereon and thus frictional resistance providing a dampening movement to improve stability and/or slowing.

Regarding claim 546, which depends on claim 543,
 Penza as modified (see analysis of independent claim) suggests wherein moving the stability assist device (fig. 28, structure 232 with idler wheels 228/230) to the second position (position where actuator 234 would be in retracted position) further comprises limiting a rotation (for example, to assist stability on the vertical surface and prevent rotationally peeling off by bracing with the idler wheels) of the inspection robot (fig. 28) relative to the vertical (as previously modified) inspection surface (pipeline surface).

Regarding claim 547, which depends on claim 543,
 Penza as modified (see analysis of independent claim) suggests further comprising moving the stability assist device (fig. 28, structure 232 with idler wheels 228/230) to a third position (different position of the actuator; e.g., a change in retraction/extension of different value than the first & second positions) in response to the stability request value (e.g., for changes in vertical/horizontal and/or diameter changes to compensate for distance requirements and desired bracing).

Regarding claim 548, which depends on claim 547,
 Penza as modified (see analysis of independent claim) suggests wherein moving the stability assist device (fig. 28, structure 232 with idler wheels 228/230) to the third position (different position of the actuator; e.g., a change in retraction/extension of different value than the first & second positions) comprises providing additional urging force (via further force of idler wheels on surface) of the inspection robot (fig. 28) toward the vertical inspection surface (pipeline surface) relative to the stability assist device (fig. 28, structure 232 with idler wheels 228/230) in the second position (position where actuator 234 would be in retracted position).


Regarding claim 554, which depends on claim 551,
 Penza does not teach wherein the stability assist device is motively coupled to a rear surface of the inspection robot  along a direction of travel of the inspection robot.
Lee teaches wherein the stability assist device (fig. 1, tail G) is motively coupled to a rear surface of the robot along a direction of travel of the robot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s tail with Penza’s apparatus thereby providing additional stability (Lee page 2739 first paragraph “The active tail also helps to maintain stability by mechanically supporting the robot”; see also other figures of Lee showing how the tail improves the stability and maneuverability of the magnetic climbing robot).

Claim(s) 552 is/are rejected under 35 U.S.C. 103 as obvious over previously of record Penza in view of previously cited Zanini and in further view of previously cited Bewley et al (US 20120215355 A1; hereafter “Bewley”).

Regarding claim 552, which depends on claim 551,
 Penza does not teach wherein the stability assist device is motively coupled to a front surface of the inspection robot along a direction of travel of the inspection robot.
Bewley teaches a robot (multimodal robot) (Title “Multimodal Dynamic Robotic Systems”) comprising a stability assist device (fig. 18 shows wheeled embodiment with boom; see fig. 16 for boom label 150 for understanding) motively coupled (at least indirectly) to a front surface (front of multimodal robot) of the robot (multimodal robot) along a direction of travel of the robot (multimodal robot) ([0108] boom enables dynamic balancing and maneuvering in a stable manner including climbing over obstacles; [0021] further boom configuration details).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bewley’s boom with Penza’s robot, thereby providing additional stability control including for climbing over obstacles and thus further increasing the range of accessible inspection surfaces and/or increasing the speed/agility of Penza’s robot traversing obstacles.

Claim(s) 553 is/are rejected under 35 U.S.C. 103 as obvious over previously of record Penza in view of previously cited Zanini, previously cited Bewley, and in further view of previously cited Raab et al (US 20050016008 A1; hereafter “Raab”).
Regarding claim 553, which depends on claim 552,
 Penza does not teach wherein the stability assist device comprises an elastomeric bumper positioned to dampen forward movement of the inspection robot when in contact with an obstacle on the inspection surface. 
Penza as modified by Bewley (see analysis of claim 552) suggests wherein the stability assist device (Bewley, boom 150) comprises a bumper (boom) positioned to dampen forward movement of the inspection robot (fig. 1, robotic vehicle 100) when in contact with an obstacle on the inspection surface (fig. 1, surface 111) (Examiner notes that bumping boom upon an obstacle would dampen movement).  
Penza as modified by Bewley is silent to wherein the bumper (boom) is an elastomeric bumper.
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to form a bumper which comes into contact with a surface of an elastomeric material for the known properties of absorbing impact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the modified (by Bewley) boom comprise an elastomeric material for the aforementioned expected advantaged impact absorption thereby providing additional dampening of wanted forces and providing protection of Penza’s robot.
Furthermore, Raab teaches wherein a bumper is an elastomeric bumper ([0136] “ Elastomeric or rubber bumper 38 will limit the high impact shock as well as provide an aesthetically pleasing and ergonomically pleasant gripping location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Raab’s elastomeric bumpers with Penza’s modified (by Bewley) boom thereby providing the aforementioned limiting of high impact shocks and/or aesthetic qualities.

Claim(s) 776 is/are rejected under 35 U.S.C. 103 as obvious over previously of record Penza et in view of previously cited Zanini and in further view of newly cited Gonzalez (NPL What’s the Difference between Pneumatic, Hydraulic, and Electrical Actuators?”; hereafter “Gonzalez”).
Regarding claim 776, which depends on claim 536,
 Penza teaches wherein the actuator (fig. 28, pneumatic actuator 234) includes a gas structured to cause linear extension of the actuator (fig. 28, pneumatic actuator 234).
Penza is silent to a gas spring.
Gonzalez teaches a pneumatic linear actuator with a gas spring (section How They Work: “Pneumatic linear actuators consist of a piston inside a hollow cylinder. Pressure from an external
 compressor or manual pump moves the piston inside the cylinder. As pressure increases, the cylinder moves
 along the axis of the piston, creating a linear force. The piston returns to its original position by either a
 spring-back
 force or fluid being supplied to the other side of the piston.
”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of Gonzalez’s conventional pneumatic linear actuator with a gas-spring for Penza’s generic pneumatic linear actuator for the well-known in the art trade-offs, including for the advantageous purpose of utilizing the spring for greater control over the piston movement 
within the pneumatic actuator, inclusive of being better for clamping and fail-safe as well as being very reliable and simple compared to double acting (non-spring) actuator.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Primary Examiner, Art Unit 2856